Order granting plaintiff’s motion for *899judgment on the pleadings pursuant to rule 112 of the Rules of Civil Practice in an action to reform a deed. The deed sought to be reformed was incorrect in that it purported to convey a small strip of land, title to which had never been in either of the parties to the action, and a description of two of the parcels conveyed failed clearly to define and establish the position and width of an avenue separating two of the parcels. Defendant was willing to deliver a quitclaim deed. Plaintiff insisted upon a bargain and sale deed, showing the reformation. The deed annexed to the complaint is without any covenant. There is no claim that defendant has acquired title to any part of the premises since the deed sought to be reformed was delivered. While a bargain and sale deed is traditionally of higher standard than a quitclaim deed, yet in modern conveyancing it accomplishes no more than a quitclaim deed in that it is a mere transfer of any interest owned at the time by the grantor. The order is modified by directing defendant to execute and deliver to plaintiff a deed conforming to the one annexed to the complaint, and, as so modified, the order, in so far as an appeal therefrom is taken, is affirmed, without costs. Settle order on notice as to time and place of delivery. Lazansky, P. J., Davis, Johnston, Adel and Close, JJ., concur.